DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 48-50, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu (US Pat Pub# 2016/0088535) in view of Chou et al. (US Pat Pub# 2018/0139778) and further in view of Yokoyama (US Pat Pub# 2020/0045591).
Regarding claims 41, 50, and 57, Suemitsu teaches a connection management method (Fig. 1, connection management), comprising sending, by the UE, a first request message to a first core network entity using the second base station, so that the first core network entity releases a connection to the first base station based on the first 
	Chou teaches a connection management method, comprising accessing, by user equipment, a network using a first base station, wherein the UE is in a radio resource connection inactive state (Figs. 2-3 and Sections 0050, 0054, and 0061 and Claims 6 and 22, accessing a network using a base station while the UE is inactive).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UE is in an inactive state as taught by Chou into Suemitsu’s connection management in order to improve efficiency (Section 0004).
	Suemitsu and Chou fail to teach a base station not supporting the RRC inactive state.
	Yokoyama teaches accessing, by the UE, a network using a second base station, wherein the second base station does not support the RRC inactive state (Section 0164, base station not supporting the RRC inactive state).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a base station not supporting the RRC inactive state as taught by Yokyama 
	Regarding claim 48, Chou further teaches wherein the first base station supports the RRC inactive state (Figs. 2-3 and Sections 0050, 0054, and 0061 and Claims 6 and 22, base station supporting UE inactive state).
	Regarding claims 49 and 56, Suemitsu further teaches wherein the first core network entity is a mobility management entity, or an access and mobility management function entity (Fig. 1 and Section 0099, MME).
	Regarding claim 58, Yokoyama further teaches receive a broadcast message sent by the second base station; and determine that the second base station does not support the RRC inactive state, based on the broadcast message (Section 0164, base station not supporting the RRC inactive state).
Claims 43, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu (US Pat Pub# 2016/0088535) in view of Chou et al. (US Pat Pub# 2018/0139778) and further in view of Yokoyama (US Pat Pub# 2020/0045591) and further in view of Centonza et al. (US Pat Pub# 2019/0246445).
Regarding claims 43 and 52, Suemitsu in view of Chou and further in view of Yokoyama teaches the limitations in claims 41 and 50.  Suemitsu, Chou, and Yokoyama fails to teach a UE moving.
Centonza teaches wherein the first base station is a base station corresponding to a network accessed by the UE before the UE moves, and the second base station is a base station corresponding to a network accessed by the UE after the UE moves 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UE moving as taught by Centonza into a base station not supporting the RRC inactive state as taught by Yokyama into a UE is in an inactive state as taught by Chou into Suemitsu’s connection management in order to improve flexibility.
	Regarding claim 46, Centonza further teaches wherein the first request message is a location update request, an attach request, a registration request, or a service request (Section 0023, service request).
Claims 43, 52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu (US Pat Pub# 2016/0088535) in view of Chou et al. (US Pat Pub# 2018/0139778) and further in view of Yokoyama (US Pat Pub# 2020/0045591) and further in view of Wei et al. (US Pat Pub# 2018/0176834).
Regarding claims 43, 52, and 59, Suemitsu in view of Chou and further in view of Yokoyama teaches the limitations in claims 41 and 50.  Suemitsu, Chou, and Yokoyama fails to teach a UE switching from a RRC inactive state to an idle state.
Wei teaches indication information, and the indication information is used to instruct the UE to switch from the RRC inactive state to the idle state (Section 0038, UE transiting from an RRC inactive state to an idle state).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UE switching from a RRC inactive state to an idle state as taught by Wei .
Allowable Subject Matter
Claims 42, 44, 47, 51, 53, 55, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s Remarks
Applicant’s Response
“Thus, Yokoyama fails to disclose at least the features ‘accessing, by the UE, a network by using a second base station, wherein the second base station does not support the RRC inactive state’ as recited in claim 41.”
Examiner believes applicant is reading more into the Yokoyama reference.  Simply, Yokoyama in paragraph 0164 teaches a base station not supporting an RRC inactive state which reads on applicant’s limitation of “wherein the second base station does not support the RRC inactive state”.
“Centonza and Wei, however, do not disclose the above emphasized features in claim 41.”
See above response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/1/2021